Citation Nr: 1021045	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder on and after January 30, 2007.

2.  Entitlement to an effective date prior to January 30, 
2007 for the grant of entitlement to a 70 percent evaluation 
for posttraumatic stress disorder.

3.  Entitlement to a total evaluation based on individual 
unemployability prior to January 30, 2007.

4.  Entitlement to effective date prior to January 30, 2007 
for the grant of entitlement to a total evaluation based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION


The Veteran served on active duty from December 1965 to 
December 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is remanded to the RO in Indianapolis, Indiana.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).   In September 2002, the Veteran submitted 
a claim of entitlement to a total evaluation based on 
individual unemployability (TDIU), which was denied in 
January 2003.  After perfecting an appeal, the Board 
ultimately denied the Veteran's claim in August 2007.  The 
Veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a September 2008 
Court Order and the directives contained in a Joint Motion 
for Remand, the Board's August 2007 decision was vacated and 
the Veteran's claim was remanded to the Board.  In March 
2009, the Board again denied the Veteran's claim.  
Unbeknownst to the Board, the Veteran submitted a second 
claim of entitlement to TDIU in September 2007.  In September 
2008, the RO granted this claim and assigned an effective 
date of September 14, 2007 thereto.  In December 2009, the 
effective date was changed to January 30, 2007.  Accordingly, 
in order to prevent prejudice to the Veteran, the Board's 
March 2009 decision must be vacated.  The September 2008 
rating decision effectively rendered the Veteran's September 
2002 claim into a claim of entitlement to TDIU prior to 
January 30, 2007.  A new decision on the issue of entitlement 
to TDIU prior to January 30, 2007, will be entered as if the 
March 2009 decision by the Board had never been issued.


REMAND

A.  PTSD

In January 2007, the Veteran submitted a claim of entitlement 
to an evaluation in excess of 50 percent for his service-
connected posttraumatic stress disorder (PTSD).  In August 
2007, the RO increased the rating assigned to the Veteran's 
service-connected PTSD to 70 percent, effective January 30, 
2007.  In August 2008, the Veteran submitted a Notice of 
Disagreement, seeking an evaluation in excess of 70 percent 
on and after January 30, 2007, and seeking an effective date 
prior to January 30, 2007, for the grant of 70 percent.  To 
date, no Statement of the Case has been issued addressing 
these issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2009).  Consequently, the Board must remand these claims in 
order for the RO to issue a Statement of the Case and to give 
the Veteran an opportunity to perfect an appeal of such 
claims by submitting a timely substantive appeal.  Manlicon 
v. West, 12 Vet. App. 238 (1999).

B.  TDIU

As briefly discussed in the Order to Vacate above, the 
Veteran submitted a claim of entitlement to TDIU in September 
2002, which was denied in January 2003.  After perfecting an 
appeal, the Board denied the Veteran's claim in August 2007.  
The Veteran then appealed to the Court.  In September 2008, 
the Court vacated the Board's August 2007 decision and 
remanded the Veteran's claim in order for the Board to 
readjudicate the claim pursuant to the directives contained 
in a Joint Motion for Remand.  In March 2009, the Board again 
denied the Veteran's claim of entitlement to TDIU.  

Outside the knowledge of the Board, the Veteran submitted a 
second claim of entitlement to TDIU in September 2007, which 
the RO granted in September 2008 and assigned an effective 
date of September 14, 2007 thereto.  In November 2008, the 
Veteran submitted a Notice of Disagreement seeking an 
effective date prior to September 14, 2007.  In December 
2009, the RO assigned an effective date of January 30, 2007.  
The Veteran then submitted a substantive appeal seeking an 
effective date prior to January 30, 2007.

Given the irreconcilable nature of the Board's March 2009 
decision, which altogether denied entitlement to TDIU, and 
the September 2008 rating decision, which granted TDIU, the 
Board, herein, vacated its March 2009 decision on its own 
initiative.  38 C.F.R. § 20.904(a).  Consequently, there are 
2 issues now pending before the Board concerning TDIU: (1) 
entitlement to TDIU prior to January 30, 2007, and (2) 
entitlement to an effective date prior to January 30, 2007 
for the grant of TDIU.  The Veteran's September 2002 claim of 
entitlement to TDIU was effectively modified by the September 
2008 rating decision, leaving only entitlement to TDIU prior 
to January 30, 2007, as a residual issue still pending before 
the Board.  Further, the Veteran successfully perfected an 
appeal as to the issue of entitlement to effective date prior 
to January 30, 2007, in a wholly separate adjudicative vein.  
Although the merits of these 2 issues largely overlap, the 
claims must be listed and adjudicated separately so as to not 
deny the Veteran due process.  The Board finds that these 
claims are inextricably intertwined with the Veteran's claim 
of entitlement to an evaluation in excess of 70 percent for 
his service-connected PTSD on and after January 30, 2007, and 
his claim of entitlement to an effective date prior to 
January 30, 2007, for the grant of entitlement to 70 percent 
for his service-connected PTSD.  As such, the Board finds 
that a remand is warranted in order for all 4 issues to be 
contemporaneously adjudicated.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for PTSD 
during the pendency of this appeal.  Based 
on his response, the RO must attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the Veteran's claim of 
entitlement to an evaluation in excess of 
70 percent for his service-connected PTSD 
on and after January 30, 2007, and his 
claim of entitlement to an effective date 
prior to January 30, 2007 for the grant of 
entitlement to 70 percent for his service-
connected PTSD, must be adjudicated.  If 
these claims remain denied, a Statement of 
the Case must be provided to the Veteran.  
These claims should only be certified to 
the Board in the event that the Veteran 
perfects an appeal.

3.  After the Veteran has had an adequate 
opportunity to respond to the Statement of 
the Case discussed in paragraph 2, the 
Veteran's claim of entitlement to TDIU 
prior to January 30, 2007, and his claim 
of entitlement to an effective date prior 
to January 30, 2007 for the grant of TDIU, 
must then be readjudicated.  If these 
claims remain denied, a Supplemental 
Statement of the Case must be provided to 
the Veteran.  After the Veteran has had an 
adequate opportunity to respond, these 
claims must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

